t c memo united_states tax_court john h hudgens iii petitioner v commissioner of internal revenue respondent docket no filed date john h hudgens iii pro_se lawrence b austin for respondent memorandum findings_of_fact and opinion powell special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes for the taxable years and in the amounts of dollar_figure and dollar_figure respectively after concessions the sole issue is whether petitioner is entitled to deduct as educational expenses costs incurred obtaining a master of laws ll m in taxation under sec_162 petitioner resided in columbia south carolina at the time he filed his petition findings_of_fact petitioner graduated from the citadel in with a b s degree in business administration soon thereafter petitioner enrolled at the university of south carolina usc in date petitioner graduated from usc with a j d degree and a master's in taxation from the business school petitioner accepted a position on the tax staff of arthur andersen co arthur andersen in date at arthur andersen petitioner spent approximately to percent of his time preparing tax returns to percent researching the tax law and the remainder consulting clients about tax matters in date petitioner quit his job at arthur andersen after leaving arthur andersen petitioner worked for john shell associates inc a temporary accounting firm for weeks petitioner did not plan to rejoin either firm he then went on active_duty with the national guard and completed an advanced officer training course at fort knox kentucky in date petitioner enrolled at emory university school of law emory in atlanta georgia to obtain an ll m in taxation petitioner graduated with an ll m from emory in date prior to his graduation from emory petitioner began discussions concerning the possibility of his employment with the southeastern trust co stc a privately owned state-chartered trust company because stc was a young company it was initially able to offer petitioner only a part-time position petitioner worked part-time for stc from date to date in date petitioner became a full-time_employee of stc as one of stc's five principal trust officers between date and date petitioner also worked part time for jack williamson associates williamson a small accounting firm petitioner anticipated that his part-time employment with williamson would be temporary petitioner also attended additional national guard annual training after his graduation from emory on his federal_income_tax return petitioner reported income in the amount of dollar_figure from months' employment at williamson2 and dollar_figure from stc petitioner also reported dollar_figure of income from the national guard activities for petitioner reported wages in the amount of dollar_figure according to the two forms w-2 attached petitioner received wages in the amounts of dollar_figure from stc and dollar_figure from the department of defense we assume that the remaining dollar_figure was received from williamson hugh z graham jr mr graham an executive vice- president of the columbia south carolina office of stc described the business of stc a sec_65 to -- to percent investment management for our clients the rest of the services that we provide are the other fiduciary kinds of things that you would see in a_trust company such as bill paying and report making and you know investment objective-setting and those kinds of things like that and then of course there is the necessity to -- for all the peripheral things like the fiduciary tax aspects of what we do mr graham further testified that petitioner's duties included account administration and primarily new business development all of the principal trust officers performed similar duties excluding petitioner none of the principal trust officers were certified public accountants or possessed a master's degree in taxation and only one other was an attorney petitioner prepared most of the fiduciary tax returns for the columbia office petitioner served as treasurer of stc and all of the principal trust officers provided some tax_advice petitioner's description of the duties he performed at stc generally matched mr graham's however petitioner emphasized the tax aspects to a greater extent on his and federal_income_tax returns petitioner claimed employee_business_expense deductions for the cost of obtaining his ll m degree in the amounts of dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent among other things disallowed the educational expense deductions opinion sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business personal expenses are not deductible sec_262 expenses for education may be deductible as expenses of a trade_or_business if certain requirements set forth in the regulations are met see sec_1_162-5 income_tax regs as a threshold matter the statute requires that a taxpayer incur the educational expenses in carrying_on_a_trade_or_business sec_162 whether a taxpayer is engaged in a trade_or_business and the nature of that trade_or_business are questions of fact 56_tc_1300 affd 487_f2d_1025 9th cir a taxpayer may be in the trade_or_business of being an employee 54_tc_374 the temporary cessation of a trade_or_business does not preclude a finding that a taxpayer was carrying on that trade_or_business during the period of cessation 40_tc_2 thus even an unemployed taxpayer may be considered to be carrying_on_a_trade_or_business if the taxpayer was previously respondent does not contend that petitioner fails to satisfy the limitations set forth in the regulations concerning the deduction of costs for entry-level or upward-bound education see sec_1_162-5 income_tax regs involved in and intended to return to a particular trade_or_business id in order to take advantage of what has been described as the hiatus principle a taxpayer must show that during the hiatus he intended to resume the same trade_or_business see 762_f2d_264 2d cir citing sherman v commissioner t c memo affg 83_tc_368 if substantial differences exist in the tasks and activities of the employments undertaken before and after the period of education then each employment constitutes a separate trade_or_business 65_tc_1014 for example this court has held that a helicopter pilot is engaged in a different trade_or_business than an airline pilot lee v commissioner tcmemo_1981_26 affd 723_f2d_1424 9th cir similarly we have held that a licensed practical nurse is not in the same trade_or_business as a registered nurse 71_tc_568 petitioner asserts that under the hiatus principle he was engaged in a trade_or_business as a tax consultant while earning his ll m at emory because in his view he was employed as a tax consultant both before and after his enrollment at emory petitioner primarily relies on a comparison of his duties at arthur andersen with his duties at stc respondent contends that the nature of petitioner's employment differed substantially before and after the educational hiatus and as such the educational expenses are nondeductible personal expenses we recognize at the outset that in today's business world the effects of tax laws are driving considerations in virtually all decisions in this sense a knowledge of the tax laws may well be a common denominator in various professions from legal practice as a tax lawyer to the practice of tax_accounting to the business of asset management and so on nonetheless we still recognize the separateness of these trades_or_businesses even though the lines of demarcation may become somewhat blurred regardless of how we define petitioner's occupations we conclude that the duties petitioner performed at arthur andersen differed substantially from the duties petitioner performed at stc at arthur andersen petitioner predominantly prepared tax returns and researched tax issues in contrast the raison d'etre for stc was not preparing tax returns or researching clients' tax problems it was managing assets while petitioner may have prepared some tax returns and researched some tax issues at stc those roles were entirely ancillary to the function of managing client's assets and acquiring new clients in sum petitioner's employment at stc did not constitute the same trade_or_business as his employment at arthur andersen because the indeed petitioner recognized in his opening statement that the duties and tasks and responsibilities at the southeastern trust company may be in many respects different from his duties at arthur andersen tasks and activities performed at stc differed substantially from the tasks and activities performed at arthur andersen in passing petitioner mentions that his duties at williamson were not substantially different from his duties at arthur andersen while this contention may not be disputed it is not dispositive of the issue before us because the record does not support the conclusion that petitioner's temporary part-time work at williamson established him in the trade_or_business of accounting after he attended emory indeed petitioner disavowed any intent to return to the accounting profession at that time cf 90_tc_460 affd without published opinion 869_f2d_1491 6th cir reisine v commissioner tcmemo_1970_310 accordingly we hold that petitioner may not deduct the educational expenses in issue to reflect the concessions decision will be entered under rule
